Citation Nr: 1446065	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-26 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for frostbite, claimed as peripheral neuropathy, of the bilateral upper extremities.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, September 2011, and December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In April 2011, the Veteran submitted a supplemental claim for entitlement to service connection for PTSD.  The RO denied the claim in a December 2011 decision, and the Veteran submitted a timely notice of disagreement in April 2012.  In an August 2012 rating decision, the RO granted service connection for adjustment disorder with mixed anxiety and depressed mood.  However, the Veteran continued to express disagreement with the denial of service connection for PTSD.  As the August 2012 decision does not represent a full grant of the benefits sought, the claim remained in appellate status.  Following the issuance of an April 2014 statement of the case, the Veteran filed a timely May 2014 VA Form 9, perfecting his appeal to the Board.  The May 2014 VA Form 9 also included substantive appeals of the issue of entitlement to service connection for frostbite (claimed as peripheral neuropathy of the right and left upper extremities).  These issues are thus appropriately in appellate status before the Board and they have been added above.

In a September 2014 supplemental claim for compensation, the Veteran sought to reopen a previously denied claim for service connection for a lumbar back disability.  The issue of whether new and material evidence has been submitted sufficient to reopen this claim has thus been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To provide the Veteran with a hearing before the Board.

A veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2014).

In a September 2014 statement in support of claim, the Veteran's representative noted that the Veteran had two appeals pending, for service connection for PTSD and pes planus, and requested that they both be subject to a videoconference hearing before the Board.  Additionally, on his May 2014 VA Form 9, appealing the issues of service connection for frostbite of the bilateral upper extremities and PTSD, the Veteran requested a Board hearing by live videoconference.  The Veteran has not yet been provided with a hearing regarding these issues, and the Veteran should be scheduled for a hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing before the Board, via videoconferencing equipment, in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



